        Case 1:19-cv-11699-PAE-SN Document 30 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                       11/19/2020


R&G ENTERPRISES, INC.,

                                            Plaintiffs,                 19-CV-11699 (PAE)(SN)

                          -against-                                   SCHEDULING ORDER
                                                                     FOR DAMAGES INQUEST
SOO JEONG CHOI, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On November 17, 2020, the Honorable Paul A. Engelmayer referred this case to my

docket to conduct an inquest and to report and recommend concerning Plaintiff’s damages.

Plaintiff has submitted a Motion for the Entry of Default Judgment, ECF No. 24, as well as the

affidavits of Michael J. Forino and Bruce Laxer in support of Plaintiff’s Motion for the Entry of

Default Judgment, ECF Nos. 24-3, 24-11. Plaintiff has further affirmed that the defaulting

Defendants were served with this motion. ECF No. 25.

        Defendants are ORDERED to file their opposition, if any, no later than 30 days from the

date of this Order. If no opposition is filed, the motion will be fully briefed and ready for judicial

resolution.

        The Court hereby notifies the parties that it may conduct this inquest based solely upon

the written submissions of the parties. See Action S.A. v. Marc Rich & Co., 951 F.2d 504, 508

(2d Cir. 1991); Fustok v. ContiCommodity Servs. Inc., 873 F.2d 38, 40 (2d Cir. 1989). Any party

seeking an evidentiary hearing on damages must set forth reasons why the inquest should not be
       Case 1:19-cv-11699-PAE-SN Document 30 Filed 11/19/20 Page 2 of 2




based upon the written submissions alone and include a description of what witnesses would be

called to testify and the nature of the evidence that would be submitted.

       Plaintiff is directed to mail this Order to Defendants’ last known address and file proof

of service.

SO ORDERED.



DATED:         November 19, 2020
               New York, New York




                                                 2
